LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3299 K STREET, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM May 5, VIA EDGAR Christian Windsor, Special Counsel Division of Corporate Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: ViewPoint Financial Group, Inc. and ViewPoint Financial Group Form S-1/A Form 10-K (Filed March 4, 2010) File Number 333-165509 File Number 1-32992 Dear Mr.
